CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




AMENDMENT NO. 1 TO
SUPPLY AGREEMENT
FOR PANTHER INSTRUMENT SYSTEM


This Amendment No. 1 (“Amendment No. 1”) is entered into effective as of June 1,
2011 (“Amendment Effective Date”) pursuant to and amending the “Supply Agreement
for Panther Instrument” (the “Agreement”) between Gen-Probe Incorporated, a
Delaware corporation (“Gen-Probe”), and STRATEC Biomedical Systems AG
(“STRATEC”) (collectively, “Parties”).


RECITALS


STRATEC and Gen-Probe entered into a Supply Agreement for Panther Instrument
System having an effective date of 22 November 2006 (“Agreement”),.


The Parties now wish to amend the Agreement.


NOW, THEREFORE, in consideration of the mutual obligations in this Amendment No.
1, the Parties agree as follows:
TERMS


1.
The existing Third Sentence of Section 9.1 (“Product Warranty”) of the Agreement
is hereby deleted and new Section 9.1(a) is added to the Agreement as follows:



If any Product under warranty is to be repaired at a Customer site or at a
Gen-Probe facility, STRATEC shall provide the necessary repair parts to
Gen-Probe at STRATEC’s cost (including the cost of shipping) and Gen-Probe shall
provide the labor necessary to perform such repair. STRATEC shall compensate
Gen-Probe for the cost of labor for replacing a defective part under warranty at
the flat rate of [***] or [***], at Gen-Probe’s election, per day per warranty
repair service performed onsite at a customer or performed in-house at
Gen-Probe’s premises per day (the “Flat Rate”). For the avoidance of doubt,
STRATEC only be obligated to cover (i) the costs of each specific defective part
under warranty to be replaced and (ii) labor for such specific defective part at
the Flat Rate. Any additional cost shall be borne by Gen-Probe. If multiple
defective parts under warranty are replaced in a single day, the Flat Rate shall
be paid for each such part. If replacement of a defective part under warranty
requires more than a single day, the Flat Rate shall be paid for each day of
required service.


2.
Exhibit “C” to the Agreement (“Reliability Requirements, Panther Instrument”) is
hereby modified as follows: Table 1 in Section 3.4 (“Reliability Metrics”) at
page 6 of Exhibit C is deleted and replaced with the new Table 1 which is
attached to this Amendment No. 1 as Exhibit C-1.

3.
All capitalized terms used but not defined in this Amendment No. 1 will have the
respective meaning given to them in the Agreement.



1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.






4.
Except as expressly set forth in this Amendment No.1, all other terms and
conditions of the Agreement shall continue in full force and effect.



5.
Facsimile signatures are deemed equivalent to original signatures for purposes
of this Amendment No. 1 and this Agreement may be signed in counterpart.



6.
This Amendment No. 1 is effective on the Amendment Effective Date.



IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 by their duly
authorized representatives.




        


Gen-Probe Incorporated
 
STRATEC Biomedical Systems AG
 
 
 
/s/ Brad Blake
 
/s/ Marcus Wolfinger
Brad Blake
 
Marcus Wolfinger
Vice President, Instrument Systems
 
CEO
 
 
 







                




2



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




EXHIBIT C-1


Substitute Table 1 for Section 3.4 (“Reliability Metrics”) of Exhibit C, Supply
Agreement










Table I: Reliability Metrics Correlated to Project Milestones
Metric
Target, Info only Prototype Unit Build Target
Validation Unit Build Target
Acceptance
Criteria for
Pre-
Production
Build Target (Requirement for
Clinical Trials)
Acceptance Criteria for
For Initial
ex-US Launch Target


Acceptance Criteria for production units built after Nov 30, 2011 and on or
before March 31, 2012
Acceptance Criteria for production units built after March 31, 2012
Type of Testing
[***]
[***]
[***]
[***]
[***]
[***]
Call Rate Prediction
Model1
RGT & RDT testing
[***]
[***]
[***]
[***]
[***]
[***]
Call Rate From
Fielded Units2
[***]
[***]
[***]
[***]
[***]
[***]
Instrument Efficiency
[***]
[***]
[***]
[***]
[***]
[***]
MTBCI
Hours
[***]
[***]
[***]
[***]
[***]
[***]





1 Note: "Call Rate Prediction Model" better defines and helps predict if the
units under test meet the Panther's PRO tag #UN-UR100: "Instrument will require
no more than [***] unscheduled service visits per year of normal use" when
released. This is a critical milestone in project to meet exUS and US launch
Reliability requirements.


2 Note: "Call Rate From Fielded Units" also better defines the Panther PRO tag#
UN-UR100. This is a critical post-launch milestone for the Project. Refer to
definition section 4.






















CONFIDENTIAL


3

